DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/US17/15588 filed 30 January 2017. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/288,795 filed 29 January 2016.

Examiner’s Note
Applicant's amendments and arguments filed 23 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 23 December 2020, it is noted that claim 1 has been amended and finds support in the claims as originally filed. No new matter or claims have been added.

Election/Restrictions
The Applicant has previously elected the following species: salicylate (A), triethoxysilyl (B), n is 2, and Formula 2 (L1). The elected species appear to read on Compound 4 in [00101] of the instant specification. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	After a search of the prior art, the elected species, above, appears to be free of the art. As such, search and examination has moved on to additional species found in the claims.

Status of the Claims
Claims 1, 4-10, and 20 are pending.
Claims 1, 4-10, and 20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Datz et al. (Microporous and Mesoporous Materials 225 (2016) 371-377) in view of Kidsaneepoiboon et al. (J. Mater. Chem., 2011, 21, 7922-7930).
The Applicant claims, in claim 1, a sunscreen composition comprising one or more monomers according to Formula I wherein A is a UV absorbing moiety including curcuminoid and benzophenone, L1 is a linker group according to Formulae II, III, or IV that is covalently bonded to A, B is a trialkoxysilyl group, n is at least 2, and wherein the monomers are polymerized to form bridged polysilsesquioxane particles resistant to photodegradation. In claim 4, A comprises at least two functional groups such as a hydroxyl. In claim 5, the trialkoxysilyl group is a triethoxysilyl or trimethoxysilyl group. Claim 6 requires the composition to further comprise silicate monomers in 0.001-95 mole% and in claim 7 said monomers are selected from a group consisting of tetraalkoxysilane comonomers, sodium silicate comonomers, and organotrialkoxysilane comonomers. Claim 8 narrows the tetraalkoxysilane comonomers but does not require said agents in the composition. In claim 9, the particles have a mean diameter of about 50-750 nm. Claim 10 lists processes by which the composition is prepared. Claim 10 is a product-by-process limitation, does not appear to result in a structural difference over the prior art, and is thus given minimal patentable weight. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (See MPEP 2113 (I)). In claim 20, the composition is in a sunscreen formulation with a pharmaceutically-acceptable carrier. It is noted that “sunscreen” is an intended use of the claimed 
Datz teaches drug delivery systems for biomedical applications (abstract). The structure of Fig. 1 comprises a curcuminoid moiety covalently bound to two linkers (as required in instant Formula II) that are endcapped with triethoxysilyl groups (curcumin-IPTES). A curcumin nanoparticle is prepared from said structure by mixing with additional monomer units (bis(triethoxysilyl)ethane) and suspending in ethanol (Fig. 1; pg 372, sec. 2.2-2.3). The resulting particles have a size distribution of around 200 nm (abstract; Fig. 3). Regarding the monomer, bis(triethoxysilyl)ethane (BTSE) is used in 0.51 mmol which is about 28% mole% based on all the reagents used in the synthetic method of Datz.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Datz does not teach a sunscreen composition nor does it teach polymerizing the curcumin-IPTES.
Kidsaneepoiboon teaches using small organic UV filtering molecules across the skin is a problem due to systemic absorption and the xenoestrogen-like activity of many filters (pg 7922, ¶1). The taught solution is the preparation of hybrid organic-silica particles with UVA/UVB absorptive chromophores as part of network structures in order to take advantage of the minimal transdermal penetration and non-sticky nature of particulate silica particles (abstract). This process of encapsulation of organic filters into inorganic silica particles is a strategy to lessen the transdermal absorption problem (pg 
Although the composition of Datz is not taught as being a sunscreen composition, the UV absorbing property of the curcuminoid, the resistance to photodegradation of the particle, and the ability of the particle to absorb UV radiation are all properties that are inherent in the composition of the prior art, which anticipates the instant claims. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. Regarding polymerization of the monomers, Kidsaneepoiboon teaches that polymerization of small organic UV filters that comprise a triethoxysilyl group into a silsesquioxane is beneficial to its use as a sunscreen active due to the reduction in the transdermal absorption issue. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 .

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-8 of their remarks, that there is no motivation in the art to combine Datz and Kidsaneepoiboon because the combination would not work to arrive at the present invention. The Applicant argues that Datz teaches mesoporous curcumin nanoparticles (MCNs) where a curcuminoid moiety is covalently bound to two linkers that are endcapped with triethoxysilyl groups and were designed to be absorbed by cells. The Applicant argues that Kidsaneepoiboon is a process of encapsulation of organic filters into inorganic silica particles as a strategy to lessen the transdermal absorption problem. Applicant concludes that the goal of promoting cellular uptake of MCNs in Datz conflicts with the goal of Kidsaneepoiboon which is to lessen transdermal absorption and as such there is no motivation to combine.
In response, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Datz does teach that their curcuminoid particles are useful as drug delivery agents but also teaches that approaches such as polymerizing the curcumin into nanoparticles have been previously done (pg 372, ¶1). Moreover, as stated above, curcuminoids are known to be UV filter agents as evidenced in Sundaryono et al. (abstract; pg 377, ¶2; pg 379, ¶4). Therefore, it would have been .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613